Citation Nr: 9929436	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for postoperative 
residuals of injury to the left eye with defective vision, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of skull 
fracture with headache, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a rating in excess of 10 percent for a 
forehead defect, residual of skull fracture.

5.  Entitlement to an increased rating in excess of zero 
percent for residuals of fractured nose.

6.  Entitlement to an increased rating for scars of the face 
and tracheostomy scar, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for residuals of 
laceration of the left wrist, currently evaluated as 10 
percent disabling.

8.  Entitlement to a rating in excess of zero percent for 
fracture of the maxilla, with trauma to teeth 7, 8, and 9.

9.  Entitlement to an increased evaluation for traumatic 
anosmia, currently evaluated as 10 percent disabling.

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1968 to August 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied increased ratings for traumatic 
anosmia, residuals of injury to the left eye with defective 
vision, residuals of skull fracture with headaches, and 
multiple facial scars and tracheostomy scar; denied 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU); awarded an 
increased rating of 10 percent for residuals of laceration of 
the extensor tendons of the left wrist; and granted service 
connection for bulging defect of the forehead, assigning a 10 
percent rating, residuals of fracture of the nose, assigning 
a zero percent rating, and residuals of fractured maxilla 
with trauma to teeth 7, 8, and 9, assigning a zero percent 
rating.  The veteran also later appealed a rating decision 
that denied service connection for a back disability.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning an appeal from the 
initial assignment of a disability evaluation, as the RO had 
characterized the issue in the SOC as one of entitlement to 
an increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a notice of disagreement (NOD) following the grant 
of service connection and the initial assignment of a 
disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of these issues or in the Board's 
characterization of the issues as entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of these 
issues in a new SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  By a rating decision in March 1994, the RO denied 
increased ratings for traumatic anosmia, residuals of injury 
to the left eye with defective vision, residuals of skull 
fracture with headaches, multiple facial scars and 
tracheostomy scar; denied entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU); awarded an increased rating of 10 percent for 
residuals of laceration of the extensor tendons of the left 
wrist; and granted service connection for bulging defect of 
the forehead, assigning a 10 percent rating, residuals of 
fracture of the nose, assigning a zero percent rating, and 
residuals of fractured maxilla with trauma to teeth 7, 8, and 
9, assigning a zero percent rating.

2.  On March 31, 1994, the veteran filed a notice of 
disagreement (NOD) as to all issues adjudicated in the March 
1994 rating decision.  

3.  The RO issued a statement of the case (SOC) as to all 
issues adjudicated in the March 1994 rating decision on March 
29, 1995.

4.  In his VA Form 9, dated in April 1995, the veteran 
discussed only the disorders involving his left eye, skull 
fracture, bulging defect of the left forehead, facial and 
tracheostomy scars, left wrist tendon lacerations, and 
residuals of fracture nose.

5.  In documents filed within one year after the notice of 
the March 1994 rating decision or within 60 days after the 
issuance of the SOC, the veteran failed to allege specific 
error of law or fact concerning claims of entitlement to TDIU 
and increased ratings for traumatic anosmia and residuals of 
fractured maxilla.

6.  The record contains no competent medical evidence that 
the veteran's current disability from postoperative residuals 
of herniated nucleus pulposus is related to any disease or 
injury he incurred during his active military service.

7.  The veteran's visual acuity in his left eye is light 
perception only with corrected visual acuity in the right eye 
of 20/20.

8.  The veteran's disability from residuals of skull fracture 
is manifested by subjective complaints of headaches, without 
clinical findings of neurological disabilities such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
and without medical evidence that the veteran has multi-
infarct dementia associated with brain trauma. 

9.  The veteran's disability from bulging defect of the left 
forehead is manifested by a slight, moderately disfiguring 
bulge on the left side of the forehead, without loss of part 
of the skull exceeding an area the size of a 25-cent piece.

10.  The veteran's disability from residuals of fractured 
nose is manifested by a horizontal perforation of the lower 
nasal septum, and a bend in the left middle turbinate, 
without clinical findings of polyps, purulence, marked 
interference with breathing space, or 50 percent obstruction 
of the nasal passage on both sides, or complete obstruction 
on one side.

11.  The veteran's facial scars are not productive of more 
than moderate disfigurement; his tracheostomy scar does not 
disfigure his head, face, or neck, nor is there evidence that 
the tracheostomy scar is objectively tender or painful.

12.  The veteran's disability from residuals of laceration of 
the extensor tendons of the left wrist is manifested by 
limitation of dorsiflexion to neutral with fingers extended, 
and volar flexion to neutral with fingers flexed, with much 
better passive ranges of motion, without limitation of motion 
of the fingers, neurological deficits, loss of motor 
strength, or atrophy.


CONCLUSIONS OF LAW

1.  The veteran has not met the requirements to perfect an 
appeal of the claims of entitlement to TDIU and increased 
ratings for traumatic anosmia and residuals of fractured 
maxilla.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. 
§ 20.202 (1998).

2.  The claim of entitlement to service connection for 
postoperative herniated nucleus pulposus of the L4-5 disc is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The criteria for a schedular rating in excess of 30 
percent for residuals of injury to the left eye, with 
defective vision have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.84a, 
Diagnostic Code 6074 (1998).

4.  The criteria for a schedular rating in excess of 10 
percent for residuals of skull fracture with headaches have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic 
Code 8045 (1998).

5.  The criteria for a schedular rating in excess of 10 
percent for bulging defect of the left side of the forehead, 
residual of skull fracture, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, 4.118, Diagnostic Codes 5296, 7800 (1998).

6.  The criteria for a schedular rating in excess of zero 
percent for residuals of fracture nose have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6502 (1998).

7.  The criteria for a schedular rating in excess of 10 
percent for facial and tracheostomy scars have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (1998).

8.  The criteria for a schedular rating in excess of 10 
percent for lacerations of the extensor tendons of the left 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 4.118, 
Diagnostic Codes 5215, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequacy of Substantive Appeal

In March 1994, the RO informed the veteran of its March 11, 
1994, rating decision, in which it denied increased ratings 
for traumatic anosmia, residuals of injury to the left eye 
with defective vision, residuals of skull fracture with 
headaches, and multiple facial scars and tracheostomy scar; 
denied entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU); 
awarded an increased rating of 10 percent for residuals of 
laceration of the extensor tendons of the left wrist; and 
granted service connection for bulging defect of the 
forehead, assigning a 10 percent rating, residuals of 
fracture of the nose, assigning a zero percent rating, and 
residuals of fractured maxilla with trauma to teeth 7, 8, and 
9, assigning a zero percent rating.  The veteran filed a NOD 
as to all issues adjudicated in the March 1994 rating 
decision later in March 1994, and the RO issued a SOC as to 
all issues adjudicated in the March 1994 rating decision on 
March 29, 1995.  In his Department of Veterans Affairs (VA) 
Form 9, dated in April 1995, the veteran discussed only the 
disorders involving his left eye, skull fracture, bulging 
defect of the left forehead, facial and tracheostomy scars, 
left wrist tendon lacerations, and residuals of fracture 
nose.  He did not refer to his disability from traumatic 
anosmia, residuals of fracture maxilla, or his claim of 
entitlement to TDIU.  No others documents were submitted by 
the veteran or his representative within the year after the 
March 1994 rating decision or within 60 days after the 
issuance of the SOC.

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the statement of the case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West1 1991); 38 C.F.R. § 20.302(b) (1998).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC which is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1998).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1998).

In a letter dated April 19, 1999, the Board informed the 
appellant that the substantive appeal received in April 1995 
did not allege specific errors of law or fact with respect to 
the issues of entitlement to an increased rating for 
traumatic anosmia, entitlement to a rating in excess of zero 
percent for residuals of fracture of the maxilla, or 
entitlement to TDIU.  The Board informed the appellant that 
pursuant to 38 C.F.R. § 20.203 he was given 60 days from the 
date of the letter to present a written argument or to 
request a hearing to present oral arguments in support of his 
appeal of those issues.  The veteran responded by letter 
dated June 10, 1999, with an explanation of why he did not 
discuss the issues of entitlement to higher ratings for his 
anosmia or residuals of fractured maxilla with trauma to 
teeth 7, 8, and 9, or entitlement to TDIU, in his VA Form 9 
filed in April 1995. 

To summarize, with respect to the issues of entitlement to 
increased ratings for traumatic anosmia and residuals of 
fracture of the maxilla with trauma to teeth 7, 8, and 9, and 
entitlement to TDIU, the substantive appeal received in April 
1995 does not contain allegations of error of fact or law as 
to such issues.  The appellant was so informed and given 60 
days to present argument or request a hearing.  His June 10, 
1999 letter explains why he did not mention these issues in 
his VA Form 9 filed in April 1995, but does not provide a 
basis upon which to find that the substantive appeal was 
adequate as to these issues.  Consequently, the Board finds 
that no adequate substantive appeal has been timely filed 
with respect to these issues.  Accordingly, the Board lacks 
jurisdiction regarding the aforesaid issues.  The claims with 
respect to entitlement to higher ratings for traumatic 
anosmia and for residuals of fracture of the maxilla with 
trauma to teeth 7, 8, and 9, and entitlement to TDIU are 
dismissed.

II.  Service Connection for a Back Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
low back disorder is not well grounded.  Although the RO did 
not specifically state that it denied this claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in March 1994, and in the statement of the 
case and supplement statements of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran has current disability from a low back disorder 
which was diagnosed in 1994 as a herniated nucleus pulposus 
of the intervertebral disc at the level between the fourth 
and fifth lumbar vertebrae (L4-5).  He has undergone several 
operations to attempt to alleviate his symptoms of low back 
pain, gait disturbance, neurological deficits and radiating 
pain in his lower extremities.

On several occasions during recent medical examinations, the 
veteran has reported that the onset of his back pain was 
immediately after a November 1970 motor vehicle accident 
during service.  Also, a long-time acquaintance who met the 
veteran during his hospitalization after the accident 
submitted a statement in which he reported that the veteran 
had had "problems" with his back and leg as long as he had 
known him.  The veteran has noted that service medical 
records indicate that he sustained a chest contusion and 
blunt trauma to his abdomen and pelvis during the accident.  
He contends that his current disability from a low back 
disorder resulted from the injuries he sustained in the 
accident.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment of a back disorder.  
After his service, he was examined by a military physician in 
February 1974 and reportedly had no significant orthopedic or 
neurological deficits.  An examiner indicated that the 
veteran's spine and other musculoskeletal systems were 
clinically normal.  

The earliest dated medical records contained in the claims 
folder which show that the veteran had complaints of back 
pain were made in May 1979.  Private medical records dated 
then show that the veteran gave a history of recurrent low 
back pain during the previous seven years.  X-rays were 
normal.  The veteran was treated with muscle relaxers and 
heat.  Treatment notes dated in December 1983 show that the 
veteran gave a history of back pain which was diagnoses as 
lumbosacral strain.  An X-ray showed partial sacralization of 
the lowest segment.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence of a nexus between the 
veteran's current disability from postoperative herniated 
nucleus pulposus of the L4-5 and any disease or injury he 
incurred during his active military service.  In that absence 
of evidence that the veteran has the expertise to render 
opinions about the etiology of his current back disability, 
his own assertions that the current disability is the result 
of the in-service accident are afforded no probative weight.  
See Espiritu v. Derwinski, 4 Vet. App. 492 (1992).  For the 
same reason, the lay statement that he has submitted is also 
not probative of the issue of nexus.  Further, the reports of 
medical treatment which recite the history, as provided by 
the veteran, of onset of back pain after the in-service 
accident, without further medical comment by the examiners, 
does not constitute the medical evidence which is necessary 
to support a well-grounded claim.  See Leshore v. Brown, 8 
Vet. App. 406 (1995).

The Board concludes that the claim for service connection is 
not well grounded.

III.  Ratings

The veteran has presented well-grounded claims for higher 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  He 
has not advised VA of the existence of additional evidence 
which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran was involved in 
a motor vehicle accident in November 1970.  When seen 
initially at a Navy hospital, he had a depressed frontal bone 
fracture, mid-facial fractures, contused chest, and blunt 
trauma to the abdomen and pelvis.  He underwent a 
tracheostomy.  Repair of the facial fractures was undertaken 
in December 1970.  On the advice of the hospital's 
neurosurgery service, no attempt was made to reduce the 
depressed frontal naso-ethmoid complex.  He had several left 
eye disorders, including hypertelorism, slight ectropion of 
the left lower lid, and mild enophthalmos of the left globe.  
The vision in his left eye allowed him to count fingers with 
excentric fixation at two feet.  X-rays revealed multiple, 
healing facial fractures, including the maxilla and the 
frontal nasal complex.  During the ensuing hospitalization, 
the veteran underwent septoplasty, rhinoplasty, and revision 
of the tracheostomy scar.  During surgery in August 1971, the 
frontal bone defect was filled with an acrylic prosthesis.  
The forehead prosthesis was revised in November 1971 to 
accomplish a reduction in size.  A revision of the 
nasofrontal complex was performed by osteotomies of the nasal 
bones high on the frontal bone to reduce the amount of 
hypertelorism.  In March 1972, a revisions of several facial 
scars were carried out.  During an orthopedic consultation, 
it was noted that the veteran had some shortening of the left 
wrist extensor tendons after repair of lacerations there.  A 
summary contained in a report dated in June 1972 indicated 
that the veteran could only perceive hand motion with his 
left eye.  He had complete loss of smell.  The left wrist had 
shortened extensor tendons.  The veteran had complaints of 
daily headaches.

A.  Residuals of Left Eye Injury with Defective Vision

The veteran was granted service connection for residuals of 
injury to the left eye with defective vision by the RO's 
December 1972 rating decision.  A 30 percent rating was 
signed for the associated disability, effective from August 
27, 1972.  This rating has remained in effect since then.

During a VA examination in August 1995, the veteran reported 
that he was unable to function with the vision in his left 
eye if his right eye was covered.  He reported the vision in 
his left eye was stable, with no change since the in-service 
motor vehicle accident.  He complained of chronic tearing in 
the left eye and had a history of Crawford II placement in 
that eye.  His corrected vision in the right eye was 20/20.  
He was able to count fingers at two feet with the left eye.  
Visual field was full in the left eye.  There was a large, 
central scotoma.  The right pupil measured four millimeters 
compared with 2 millimeters on the left.  The left pupil was 
irregular.  Both eyes were 2+ reactive to light.  There was a 
grade III relative afferent pupillary defect in the left eye.  
External examination revealed hypertrophic scarring and a two 
millimeter lagophthalmos in the left eye.  The lids, lashes, 
conjunctiva, and cornea were normal.  No straining was noted.  
The anterior chambers in both eyes were normal.  A fundus 
examination revealed a large dense, hyperpigmented scar 
covering the entire macula, interspersed with areas of 
atrophy.  The examiner's impression was macular scar of the 
left eye consistent with vision to epiphora in the left eye 
secondary to absent puncta.

The veteran's eye disorder was evaluated under 38 C.F.R. § 
4.84a, the schedule of ratings for diseases of the eye.  The 
RO has rated the disability associated with macular scar of 
the left eye based on impairment in visual acuity.  To 
determine the percentage evaluation allowable for a loss of 
visual acuity, one refers, in turn, to a chart which combines 
the degree of visual acuity of both eyes in order to provide 
an overall evaluation of visual loss.  Where there is only 
light perception in one eye with vision of 20/40 or better in 
the other eye, the rating is 30 percent.  As the veteran has 
corrected vision in the right eye of 20/20, the Board 
concludes that the criteria for a rating in excess of 30 
percent have not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's disability picture from residuals 
of left eye injury does not more closely approximate the 
criteria for the next higher schedular evaluation of 40 
percent, as he has corrected vision in his right eye of 
20/20.

B.  Residuals of Skull Fracture

The veteran was granted service connection for residuals of 
skull fracture by the RO's December 1972 rating decision.  A 
10 percent rating was awarded utilizing Diagnostic Codes 8045 
and 9304.  This rating has remained in effect to the present.  
Under Diagnostic Code 8045, brain disease due to trauma, with 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, is rated under the diagnostic 
codes specifically dealing with such disabilities.  Purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., recognized as symptoms of brain trauma, will be rated 
10 percent and no more under Diagnostic Code 9304.  The 10 
percent rating is not to be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

During the most recent VA neurological examination in January 
1998, the veteran gave a history of seizure disorder due to 
the head trauma he sustained in service.  However, he 
reported that he had not had any seizures during the previous 
six years.  His current complaint was of chronic, daily 
headache since that accident.  He described the headaches as 
dull.  There was no particular time of day when the headaches 
were worse.  There was some associated light sensitivity.  On 
neurological examination, the veteran was alert and orient as 
to time, place, person and situation.  Language and speech 
were intact.  On remote memory testing, he recalled the names 
of present and past Presidents back to Lyndon Johnson without 
any trouble.  Recall of four objects was four out of four 
after one minute and three out of four after five minutes.  
Repetition, naming, fluency, calculations, judgment, and 
abstraction were all intact.  He had good visuospatial skills 
considering he had vision in only one eye.  Cranial nerve 
examination was normal except for fixed pupillary reflex in 
the left eye, decreased sensation in the left hemiface that 
split at the midline, and slight decrease in the left corneal 
reflex.  Motor strength was 5/5 throughout, with normal bulk 
and tone.  Deep tendon reflexes were symmetrical at 2+ and 
3+.  Toes were downgoing.  Coordination was intact.  Sensory 
examination was essentially intact except for subjective 
decrease of vibration in the left leg below the thigh down to 
the toes.  Pinprick, soft touch, and temperature testing in 
the left leg were normal.  On gait examination, the veteran 
had a small stepping gait on his left foot with slight 
external rotation as well as slight difficulty in left foot 
dorsiflexion.  The examiner noted that an MRI in July 1974 
showed extensive encephalomalacia due to old trauma to both 
mid and inferior frontal lobes.  The examiner reported an 
impression of status post closed head injury with left 
frontal and nasal trauma and damage to base of the skull.  
The trauma resulted in blindness of the left eye with only 
residual light perception.  The veteran also had anosmia 
secondary to basilar bone fracture.  The examiner reported 
that the veteran's seizure disorder had resolved, as the 
veteran had not had a seizure in more than six years.  
Concerning the veteran's headaches, the examiner reported his 
doubt that they were related to the in-service head trauma.  
Concerning the veteran's complaints of memory problems, the 
examiner was not able to give a definite diagnosis or 
etiology.  The current examination had revealed no memory 
problems.

The Board finds that the record contains no evidence that the 
veteran has multi-infarct dementia associated with brain 
trauma.  Further, there are no clinical findings that he has 
current neurological disabilities associated with his in-
service injuries.  Rather, his disability from residuals of 
skull fracture are manifested by subjective complaints of 
headache.  The Board is constrained by regulation to conclude 
that the criteria for a schedular rating in excess of 10 
percent have not been met.

When considered in the context of 38 C.F.R. § 4.7, the 
veteran's disability picture from residuals of skull fracture 
does not more closely approximate the criteria for the next 
higher schedular rating.  This conclusion is based on the 
lack of findings of associated neurological disorders, and 
the lack of any clinical finding of multi-infarct dementia 
from brain trauma.

C.  Forehead Defect

The veteran was granted service connection for bulging defect 
of the left forehead as a post-operative residual of skull 
fracture by the RO's March 1994 rating decision.  A 10 
percent rating was assigned utilizing Diagnostic Codes 5296 
and 7800, by analogy to disfiguring scars of the head, face, 
and neck.  Under Diagnostic Code 5296, loss of part of the 
skull, including both the inner and outer tables, is rated 
separately from intracranial complications.  Without brain 
hernia, 10 percent rating is assigned for loss of an area 
smaller than the size of a 25-cent piece.  A 30 percent 
rating is assigned for an area larger than a 25-cent piece up 
to an ear the size of a 50-cent piece.  For loss of part of 
the skull with an area larger than a 50-cent piece, a 50 
percent rating is assigned.  Loss of part of the skull with 
brain hernia is rated 80 percent disabling.  Under Diagnostic 
Code 7800, slightly disfiguring scars on the head, face, or 
neck are evaluated as not compensably disabling.  Moderately 
disfiguring scars are rated as 10 percent disabling.  
Severely disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips or auricles, as 
evaluated as 30 percent disabling.  The highest schedular 
rating of 50 percent is assigned for disfiguring scars 
involving complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.

Service medical records do not show that the veteran's 
injuries from the November 1970 motor vehicle accident 
included loss a part of his skull.  A hospital record dated 
in June 1972 indicated that he had an obvious depressed 
deformity of the left frontal area extending from 
approximately the hairline over to the midline down to the 
supraorbital ridge on the left.  The report indicates that in 
August 1971 an acrylic prosthesis was inserted to give 
symmetry to the forehead region.  Postoperatively, the 
veteran did well but after complete healing, there was slight 
asymmetry of the acrylic prosthesis.  In November 1971, 
additional nasofrontal reconstruction was carried out, with 
trimming of the acrylic prosthesis to the appropriate size.

The veteran underwent a computed tomography (CT) scan on his 
head in March 1995 as a preoperative procedure to consider 
revision of the frontal bone abnormality by plastic surgery.  
The examiner noted a large methyl methacrylate plate over the 
veteran's forehead which deformed his facial contour.  Also 
identified was an old fracture injury of the frontal bone 
with flattened deformity.

The veteran underwent cranioplasty at a VA medical center in 
May 1995.  The old cranioplasty was removed and repaired.  
When examined by a surgeon two days after the operation, the 
veteran's forehead contours were described as "quite 
acceptable."

As the evidence in the claims folder does not show brain 
hernia, nor partial loss of the skull, including both the 
inner and outer tables, the record does not support either a 
higher or a separate compensable rating under Diagnostic Code 
5296.

The veteran has contended that the prosthesis used to cover 
the depressed area that resulted from the frontal fracture is 
disfiguring, and warrants a rating in excess of 10 percent.  
As noted above, the record contains photographs of the 
veteran's head from several angles.  The photographs show a 
slight bulge on the veteran's left forehead which extended 
from above his left eye to past midline and upward to about 
mid-forehead.  However, in the opinion of the Board, the 
bulge was not more than moderately disfiguring.  Although it 
is not entirely clear whether the photographs are of the 
forehead before or after the 1995 revision, the bulge was 
described as less disfiguring after the May 1995 
cranioplasty, as the veteran's forehead contours were 
described as quite acceptable.  The Board concludes that the 
criteria for a schedular rating in excess of 10 percent under 
Diagnostic Code 7800 have not been met.

The Board also concludes that the veteran's disability from 
bulging defect of the left forehead does not more closely 
approximate the criteria for the next higher schedular rating 
of 30 percent under either Diagnostic Code 5296 or 7800, as 
there is no evidence that he has partial loss of his skull, 
nor does it appear from the photographs and other evidence in 
the file that the bulging defect is productive of severe 
disfigurement.

D.  Residuals of Fractured Nose.

The veteran was granted service connection for residuals of 
fractured nose by the RO's March 1994 rating decision.  The 
associated disability was rated zero percent disabling, 
utilizing Diagnostic Code 6502.  During the pendency of his 
appeal, the regulations pertaining to rating of respiratory 
disorders were revised.  Under the former regulation, the 
diagnostic code provided for assignment of a zero percent 
rating for deflection of the nasal septum with only slight 
symptoms.  A 10 percent rating was assigned for deflection of 
the nasal septum with marked interference with breathing 
space.  Under the revised regulations, Diagnostic Code 6502 
provides for a 10 percent rating for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
will be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

The veteran underwent a VA nose and sinuses examination in 
August 1995.  At that time, he reported that his sense of 
taste was still intact.  On examination, the tip of his nose 
was deviated to the left.  On endoscopic examination, the 
septum had a low horizontal perforation.  There was a complex 
septal deviation.  There was also a paradoxical bend of the 
left middle turbinate.  There were no polyps or purulence.  
The reported diagnosis was septal deformity and perforation 
which would require a complex repair which would not benefit 
the patient.

VA outpatient treatment notes dated in May 1996 indicate that 
the veteran denied having sinus congestion or drainage.  No 
findings or diagnosis pertinent to residuals of fracture of 
the nose were reported.

The Board has considered the veteran's disability from 
residuals of fracture of the nose in the context of both the 
former and revised regulations pertinent to the rating of 
respiratory disorders.  The Board finds that neither the 
former or the revised regulations are more favorable to the 
veteran, as the manifestations associated with residuals of 
fracture of the nose do not meet the criteria for a 
compensable rating under either rating criteria.  There is no 
clinical finding in the record that the veteran has marked 
interference with breathing space, nor is there a clinical 
finding that he has a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
The Board concludes that the criteria for a schedular rating 
in excess of zero percent for residuals of fractured nose 
have not been met.

Considered in the context of 38 C.F.R. § 4.7, the veteran 
disability picture from residual of fractured nose does not 
more closely approximate the criteria for the next higher 
schedular rating of 10 percent.  The recent clinical findings 
do not show marked interference with breathing space, or 
obstruction approximating 50 percent in both nasal passages, 
or 100 percent obstruction on one side.

E.  Facial and Tracheostomy Scars

The veteran was granted service connection for multiple 
facial scars and tracheostomy scar by the RO's December 1972 
rating decision.  The associated disability was rated 10 
percent disabling pursuant to Diagnostic Code 7800, effective 
from August 27, 1972.  This rating has continued to the 
present.  As noted above, under that diagnostic code, 
moderately disfiguring scars are rated as 10 percent 
disabling.  Severely disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips 
or auricles, are evaluated as 30 percent disabling.  The 
highest schedular rating of 50 percent is assigned for 
disfiguring scars involving complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.

During a VA examination in October 1993, the veteran was 
noted to have a scar on the left side of his upper lip which 
was partially covered by a mustache.  He had C-shaped scars 
above both eyes.  He had a long scar across the top, middle 
of his scalp which was covered by his hair.

The veteran has submitted close-up photographs of his face, 
including left and right profiles and left and right partial 
frontal, partial profiles.  He has a scar on his forehead 
just below his hairline which is most obvious on the left 
side where he parts his hair.  He has a scar in his left 
eyebrow which is mostly covered by the brow hair.  He has a 
C-shaped scar above his right eyelid, below the eyebrow, 
which apparently does not involve the eyelid.  He has a 
small, vertical scar above his left lip which runs to the 
bottom, left side of his nose.  The scar is mostly covered by 
a mustache.  The scars are not unsightly, discolored, or 
productive of deformity of the eyelids, lips, or auricles.  
The Board finds that the veteran's facial scars are not 
productive of more than moderate disfigurement, and concludes 
that the criteria for a rating in excess of 10 percent for 
such scars are not met.  

The veteran's tracheostomy scar is not visible in the 
photographs in the claims file.  However, the scar is not 
productive of any disfigurement of the head, face, or neck.  
The veteran has asserted that the tracheostomy scar is 
tender.  However, during a VA nose and throat examination in 
August 1995, the examiner described the tracheostomy scar as 
well healed.  A thorough search of the record yields no 
objective finding that the tracheostomy scar is tender or 
painful.  Absent such a finding, a separate 10 percent rating 
is not warranted under Diagnostic Code 7804.

The Board also finds that the veteran's disability picture 
from facial and tracheostomy scars does not more closely 
approximate the criteria for the next higher schedular rating 
of 30 percent.  It is clear from the photographs contained in 
the claims folder that the scars do not more than moderately 
disfigure his head and face.  There is no involvement of the 
eyelids, lips, or auricles.

F.  Residuals of Lacerations of the Left Wrist

The veteran was granted service connection for residuals of 
lacerations of the extensor tendons of the left wrist by the 
RO's December 1972 rating decision.  Utilizing Diagnostic 
Code 7805, the RO assigned a zero percent disability rating.  
Effective in January 1993, the rating was increased to 10 
percent by the March 1994 rating decision.  Under Diagnostic 
Code 7805, scars which are not tender or painful on objective 
demonstration, and not poorly nourished or repeatedly 
ulcerative, are rated based on limitation of function of the 
affected part.

The veteran was examined in February 1974 by a military 
physician.  On orthopedic examination, despite being left 
handed, he did not complain of any serious functional 
deficit.  There was a mature, transverse scar on the dorsum 
of the left wrist.  The veteran had full flexion and 
extension of the wrist with the fingers extended.  His only 
limitation was slight decrease in wrist flexion when the 
fingers were flexed.  The impression was status post repair 
of lacerations of the extensor tendons of the left wrist 
without functional impairment.

When the veteran's left wrist was examined in October 1993, 
it had range of motion from zero to 45 degrees of extension.  
Palmar flexion was from zero to 75 degrees.  Ulnar deviation 
was from zero to 40 degrees.  Radial deviation was from zero 
to 18 degrees.  However, with his fist closed, the veteran 
could not extend his wrist up or down.  The reported 
diagnosis was residuals of left wrist injury (severed 
tendons) with limited range of motion.

During the January 1998 VA examination, there were no 
neurologic abnormalities of the veteran's left upper 
extremity.  The left wrist had limited active motion with 
dorsiflexion to neutral while the fingers were in extension 
and 30 degrees with fingers flexed.  Volar flexion was to 
zero degrees with fingers flexed and to 40 degrees with 
fingers extended.  Passive range of motion was much better, 
with dorsiflexion to approximately 80 degrees and volar 
flexion to approximately 70 degrees.  Some palpable crepitus 
was noted.  There was no Tinel's sign or evident atrophy.  
Finger motion was very good.  Strength was 5/5 on the left 
and 4/5 on the right.  An X-ray showed mild narrowing of the 
radiocarpal joint space, suggesting degenerative changes.  
Mineralization and articulation of the bones were within 
normal limits and the soft tissues were unremarkable.  The 
pertinent diagnosis was tenodesis of the extensor tendons of 
the left wrist secondary to previous trauma, with some 
limitation of active range of motion.

Limitation of motion of the wrist is evaluated utilizing 
Diagnostic Code 5215.  Under that diagnostic code, a ten 
percent rating is assigned for limitation of motion of the 
wrist to less than 15 degrees of dorsiflexion.  A 10 percent 
rating is also assigned where palmar flexion is limited in 
line with the forearm.  No higher rating is provided under 
Diagnostic Code 5215.

Under Diagnostic Code 5214, higher ratings are provided for 
wrist disability manifested by ankylosis.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, [or] surgical procedure."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).  Although 
the veteran does have some limitation of motion in his left 
wrist, it does not appear from the medical evidence that the 
joint is immobilized and consolidated.  Therefore, Diagnostic 
Code 5214 is not for application in this case.

The Board finds that the veteran's disability from residuals 
of laceration of the extensor tendons of the left wrist is 
manifested by limitation of dorsiflexion to neutral with 
fingers extended, and volar flexion to neutral with fingers 
flexed, with much better passive ranges of motion, without 
limitation of motion of the fingers, neurological deficits, 
loss of motor strength, or atrophy.  The Board concludes that 
the criteria for a schedular rating in excess of 10 percent 
have not been met.

In the absence of evidence of ankylosis of the wrist, the 
Board also finds that the veteran's disability picture from 
residuals of lacerations of the extensor tendons of the left 
wrist does not more closely approximate the criteria for the 
next higher schedular rating of 30 percent under Diagnostic 
Code 5214.

IV.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The original injuries have been 
reviewed and, where appropriate, the functional impairment 
that can be attributed to pain or weakness has been taken 
into account.  See DeLuca v. Brown, 8 Vet App 202 (1995).  
The veteran's only service-connected musculoskeletal disorder 
involves his left wrist.  However, the record contains no 
clinical findings that the left wrist disorder is manifested 
by painful motion, weakness, excess fatigability, loose 
motion, instability, or incoordination.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for each of the disabilities considered in this 
decision, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected disabilities.  
Nor is it shown that any of the disorders, individually, 
otherwise so markedly interfere with employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

The appeals concerning the RO's denial of entitlement to an 
increased rating for traumatic anosmia and residuals of 
fracture of the maxilla with trauma to teeth 7, 8, and 9, and 
entitlement to TDIU are dismissed.

Service connection for a back disorder, diagnosed as 
postoperative herniated nucleus pulposus at L4-5, is denied.

Increased ratings are denied for residuals of injury to the 
left eye with defective vision, residuals of skull fracture 
with headache, facial and tracheostomy scars, and residuals 
of laceration of the extensor tendons of the left writs.

A rating in excess of 10 percent for bulging defect of the 
left forehead as residua to skull fracture is denied.

A rating in excess of zero percent for residuals of fractured 
nose is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

